Case 2:18-cv-00192-JRG Document 74-3 Filed 06/20/19 Page 1 of 1 PageID #: 1422




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 SEMCON IP INC.,                               )
                                               )
                       Plaintiff,              )   Case No. 2:18-cv-00192-JRG
                                               )
        v.                                     )   JURY TRIAL DEMANDED
                                               )
 AMAZON.COM, INC.,                             )
                                               )
                       Defendant.              )
                                               )


  PROPOSED ORDER GRANTING DEFENDANT AMAZON.COM, INC.’S MOTION
                    FOR PROTECTIVE ORDER

       Before the Court is Defendant Amazon.com, Inc’s (“Amazon”) Motion for Protective

Order (“Motion”). After considering the parties’ respective submissions in connection with the

Motion, the Court is of the opinion that it should be, and hereby is, GRANTED.

       The Court ORDERS that Semcon shall not pursue discovery regarding Kindle e-readers.

       SO ORDERED.
